PUBLIC STORAGE EXHIBIT 12 - STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARES For the Year Ended December 31, (Amounts in thousands) Income from continuing operations $ Less: Income allocated to noncontrolling interests which do not have fixed charges ) Equity in earnings of investments (greater) less than cash distributions from investment ) ) ) Add back: interest expense Total earnings available to cover fixed charges $ Total fixed charges - interest expense (including capitalized interest) $ Cumulative preferred share cash dividends $ Preferred partnership unit cash distributions - - Allocations pursuant to EITF Topic D-42 ) ) Total preferred distributions $ Total combined fixed charges and preferred share income allocations $ Ratio of earnings to fixed charges x x x x x Ratio of earnings to fixed charges and preferred share income allocations x x x x x
